Case: 4:17-cv-02498-AGF Doc. #: 183-30 Filed: 08/13/20 Page: 1 of 1 PageID #: 3500




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  SARAH MOLINA, et al.                          )
                                                )
                 Plaintiffs,                    )    Case No. 4:17-cv-2498-AGF
                                                )
      v.                                        )
                                                )
  CITY OF ST. LOUIS et al.,                     )
                                                )
                   Defendants.                  )


  Index of Exhibits for Response to Defendants’ Motion for Summary Judgment Exhibits

  Exhibit    Description
  1          Molina Declaration
  2          Vogel Video of Munitions in Fountain Park (08192015.13)
  3          After-Action Report (Filed Under Seal)
  4          Photo of Canisters
  5          Manasco Deposition
  6          Vogel Video of Approaching Police (08192015.9)
  7          Sachs Testimony
  8          Rossomanno Testimony
  9          Chasnoff Declaration
  10         Hoffmann Declaration
  11         Brown Declaration
  12         Houldsworth Declaration
  13         Zagory Declaration
  14         McCoy Declaration
  15         Rose Testimony and Attachment
  16         Costello Declaration
  17         Ahmad preliminary injunction decision
  18         Smith Declaration
  19         Torres Wedding Declaration
  20         Counihan Declaration
  21         Lewczuk Declaration
  22         Maclean Declaration
  23         De Mian Declaration
  24         Emails (Filed Under Seal)
  25         O’Toole Deposition
  26         City of St. Louis 30(b)(6) Deposition (Larson)
  27         Email and RFPs
  28         After Action Critique (Filed Under Seal)
  29         Groce Photograph (Filed Under Seal)
